760 S.W.2d 190 (1988)
Deno Anthony PALAZZOLO, Plaintiff-Respondent,
v.
DIRECTOR OF REVENUE, Paul S. McNeill, Jr., State of Missouri, Defendant-Appellant.
No. 54441.
Missouri Court of Appeals, Eastern District, Division One.
November 15, 1988.
Debra Carnahan, St. Louis, for defendant-appellant.
Earle B. Leadlove, St. Louis, for plaintiff-respondent.
CRANDALL, Presiding Judge.
The Director of Revenue (Director) appeals from the order of the trial court reinstating the driving privileges of petitioner, Deno Anthony Palazzolo. We reverse and remand.
Palazzolo's driving privileges were revoked for refusing to submit to a chemical test to determine the alcohol content of his blood while driving a motor vehicle in the City of St. Louis, Missouri. See Sections 577.020, RSMo (1986) and 577.041.1, RSMo (1986). On November 13, 1987, Director mailed Palazzolo notice of his loss of driving privileges. On December 22, 1987, Palazzolo filed his petition for review. See Section 577.041.2, RSMo (1986).
Director filed a motion to dismiss, alleging that the trial court lacked subject matter jurisdiction. The trial court overruled that motion and, after a hearing, ordered the reinstatement of Palazzolo's driving privileges.
Director's sole point on appeal is that the trial court erred in overruling Director's *191 motion to dismiss. Director contends that, because Palazzolo filed his petition for review late, the trial court lacked subject matter jurisdiction to review Palazzolo's case.
Section 302.311, RSMo (1986) provides in pertinent part:
In the event an application for a license is denied or withheld, or in the event that a license is suspended or revoked by the director, the applicant or licensee so aggrieved may appeal to the circuit court of the county of his residence in the manner provided by chapter 536, RSMo, for the review of administrative decisions at any time within thirty days after notice that a license is denied or withheld or that a license is suspended or revoked....
See also Section 536.110.1, RSMo (1986). Section 302.515.2, RSMo (1986) provides that notice of suspension or revocation by the Director is deemed received three days after mailing, unless returned. If the petition is not filed within 30 days, the circuit court has no subject matter jurisdiction; and any relief granted to the petitioner is void. Randles v. Schaffner, 485 S.W.2d 1, 2 (Mo.1972); Frock v. Goldberg, 591 S.W.2d 271, 272 (Mo.App.1979).
Here, Director sent Palazzolo notice of the revocation of his driver's license on November 13, 1987. Palazzolo filed his petition for review on December 22, 1987, 37 days after the notice was deemed received. Palazzolo failed to file within the 30 day time limit prescribed by statute. The late filing of his petition deprived the trial court of jurisdiction to review his case. The trial court's judgment was therefore void.
The judgment is reversed and the cause is remanded to the trial court with instructions to dismiss Palazzolo's petition for review for want of jurisdiction.
REINHARD and CRIST, JJ., concur.